              Case 2:21-cv-00032-JLR Document 20 Filed 07/26/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          ROBERT JOSEPH LUMPKIN,                        CASE NO. C21-0032JLR-JRC

11                               Plaintiff,               ORDER ADOPTING REPORT
                   v.                                     AND RECOMMENDATION
12
            DICROSE, et al.,
13
                                 Defendants.
14

15          Before the court is United States Magistrate Judge J. Richard Creatura’s report and

16   recommendation (“R&R”) recommending that the court dismiss pro se Plaintiff Robert

17   Joseph Lumpkin’s 42 U.S.C. § 1983 complaint without prejudice. (R&R (Dkt. # 19).)

18   Magistrate Judge Creatura recommends dismissal because Mr. Lumpkin has failed to

19   comply with or respond to the court’s orders and notices directing him to either correct

20   deficiencies in his application to proceed in forma pauperis (“IFP”) or pay the filing fee

21   for this matter. (Id. at 2; see 4/1/21 Order (Dkt. # 12); 4/1/21 Notice (Dkt. # 14); 5/18/21

22


     ORDER - 1
              Case 2:21-cv-00032-JLR Document 20 Filed 07/26/21 Page 2 of 2




 1   Notice (Dkt. # 18).) Mr. Lumpkin has not filed objections to Magistrate Judge Creatura’s

 2   R&R. (See generally Dkt.)

 3         Having reviewed the R&R, the record, and the applicable law, the court ADOPTS

 4   the R&R (Dkt. # 19) and DISMISSES this action without prejudice.

 5         Dated this 26th day of July, 2021.

 6

 7                                                  A
                                                    JAMES L. ROBART
 8
                                                    United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
